Order entered December 20, 2021




                                     S   In the
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-18-00360-CR

                    DEMOND DEPREE BLUNTSON, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

                      On Appeal from the 49th District Court
                               Webb County, Texas
                     Trial Court Cause No. 2012CRO000674D1


                                        ORDER

         We reinstate this appeal. Before the Court is the trial court’s request for an

extension until June 13, 2022, to deliver the supplemental record of its proceedings

on remand. Given the parallel appeals in this Court and the Court of Criminal

Appeals, in which each court has established a separate deadline for delivering the

supplemental record, we ORDER the trial court to file its supplemental record in

this Court within five days of it filing the supplemental record in the Court of

Criminal Appeals, in compliance with any deadlines or extensions granted by that

court.

         We ABATE this appeal to allow the trial court to comply with our order.
  /Cory L. Carlyle/
  CORY L. CARLYLE
  JUSTICE




–2–